Citation Nr: 1453646	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-29 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to January 1967.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS to ensure total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the August 2012 Travel Board Hearing, the Veteran testified that he saw an orthopedic doctor, Dr. F. Fu when he was about 40 years old regarding his knee.   See Board Hearing Transcript, p. 9.  A September 2011 VA orthopedic consultation note indicates that the Veteran reported having a left knee medial meniscectomy from Dr. F. Fu during the 1980s.  There are no medical records from Dr. F. Fu associated with the claims folder.  VA treatment records also indicate that the Veteran has been treated by Dr. L. Crossett at the UPMC Shadyside Hospital in Pittsburgh.  There are medical records associated with the Veteran's Social Security Administration (SSA) disability records from Dr. L. Crossett; however, it is unclear as to whether they are complete records.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

The Veteran testified that he injured his shoulder in May 1963 during hand to hand combat training.  Service treatment records indicate that the Veteran was treated for a right shoulder injury, rule out AC separation.  VA treatment notes indicate that the Veteran has degenerative changes of the shoulder as well as bursitis, tendonitis and perhaps a rotator cuff tear which the clinician suspected was a chronic issue.  See VA treatment record and x-ray report dated in January 2011.

The Veteran testified that the wear and tear from his service in the Marine Corp caused his knee problems.  There is no evidence of treatment of any knee condition during service, but the Veteran testified that he ran 10 miles at a time with boots on; participated in 30 mile hikes and jumped out of trucks and helicopters.  He testified that his left knee always bothered him and treated it with aspirin or Ibuprofen, see Hearing Transcript, p. 8, and he believes his right knee became a problem based on the imbalance caused by his left knee.  See Board Hearing Transcript, p. 13. 

The Veteran was not afforded a VA examination in connection with his claims.
VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's current right shoulder disability is related to his May 1963 injury and whether the Veteran's knee disabilities are related to service.

Further, there is evidence that the Veteran's right knee disability may be affected by his original left knee condition.  As there is no adequate opinion of record which addresses whether the Veteran's right knee disability is directly or secondarily related to service, the Board finds that a remand is necessary to address direct and secondary service connection.  See McLendon, supra; see also Allen v. Brown, 7 Vet. App. 439 (1995) (service connection available where a Veteran's non service connected disability is aggravated by his service-connected disability).

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how to substantiate a claim for service connection as secondary to a service-connected disability.

2.  Contact the Veteran and request that he provide or authorize the release of records from Dr. F. Fu and Dr. L. Crossett of the UPMC Shadyside Hospital as well as any other private facility where he was assessed or treated for his knee or shoulder disabilities.  See Board Hearing Transcript, p. 9; see also VA treatment records April 2008, September 2010 and July 2013.

3.  Obtain all recent VA treatment records since December 2013 and associate them with the claims file.

4.  Then, schedule the Veteran for a VA examination.  The Veteran's claims file must be made available to the examiner for review in connection with the opinion.  The examiner is asked to offer opinions as to the following questions:


Right Shoulder 

Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disabilities of the right shoulder began in or are related to active service.

The examiner's attention is directed to the service treatment note which indicates treatment for a right shoulder injury from hand to hand combat, rule out AC separation.  

Left Knee

Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disabilities of the left knee began in or are related to active service.

The examiner's attention is directed to the Veteran's report that during service he ran 10 miles at a time with boots on; participated in 30 mile hikes and jumped out of trucks and helicopters.  He reported that his left knee always bothered him and treated it with aspirin or Ibuprofen and he believes his right knee became a problem based on the imbalance caused by his left knee.  
For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

Right Knee

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disabilities of the right knee began in or are related to active service.

(b)  If you find that the Veteran's left knee is related to service, opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disabilities of the right knee are caused by the Veteran's disability of the left knee, to include as a result of compensating for his left knee disability.

(c)  If you find that the Veteran's left knee is related to service, opine whether it is at least as likely as not a 50 percent probability or greater) that the right knee is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's left knee, to include as a result of compensating for his left knee disability.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the left knee disability.  

The examiner should provide a complete rationale for the conclusions reached.  

5.  After the above development has been completed, readjudicate the claims in light of all of the evidence of record, including a review of the June 2013 VA examinations, as well as any other evidence added to the record since the statement of the case issued.  If the issues remain denied, the Veteran should be provided with a SSOC as to the issues, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

